            Case 3:20-cv-05327-RJB-JRC Document 36 Filed 12/23/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      WENDELL M ARMSTEAD JR et al.,
                                                               CASE NO. 3:20-CV-05327-RJB-JRC
11                              Plaintiffs,
                                                               ORDER
12               v.

13      RONALD HAYNES et al.,

14                              Defendants.

15

16          On April 24, 2020, the Court ordered plaintiffs to show cause as to why all but the first

17   named plaintiff (Armstead) should not be dismissed without prejudice to the institution of new,

18   separate lawsuits. Dkt. 2 (order to show cause on severance), 4, 5. After several extensions, on

19   December 10, 2020, plaintiffs, through newly retained counsel, filed a response to the Court’s

20   order to show cause. Dkt. 34, 35. The Court declines to recommend severance of plaintiffs at this

21   time and grants plaintiffs leave to file an amended complaint on or before January 29, 2021. The

22   Court declines to address the issue of class certification at this time.

23

24


     ORDER - 1
            Case 3:20-cv-05327-RJB-JRC Document 36 Filed 12/23/20 Page 2 of 4




 1          1. Leave to Amend Complaint

 2          Plaintiffs move for leave to amend the complaint to name plaintiffs Armstead, Colbert,

 3   Lewis, Galbert, Rogers, and Armstrong as representatives of the class or as consolidated

 4   plaintiffs. Dkt. 34. Plaintiffs state that they are completing applications to proceed in forma

 5   pauperis (“IFP”) to request that their filing fees be waived. Id.

 6         Pursuant to Rule 15(a)(1) of the Federal Rules of Civil Procedure,

 7                 A party may amend its pleading once as a matter of course within:
                   (A) 21 days after serving it, or
 8                 (B) if the pleading is one to which a responsive pleading is required,
                   21 days after service of a responsive pleading or 21 days after service
 9                 of a motion under Rule 12(b), (e), or (f), whichever is earlier.

10          Plaintiffs move to amend the complaint prior to service and prior to the filing of a

11   responsive pleading. See Dkt. 34. Therefore, plaintiffs have the right to file an amended

12   complaint as a matter of course. “When the plaintiff has the right to file an amended complaint as

13   a matter of course, [ ] the plain language of Rule 15(a) shows that the court lacks the discretion

14   to reject the amended complaint based on its alleged futility.” Thomas v. Home Depot U.S.A.,

15   Inc., 2T07 WL 2140917, * 2 (N.D. Cal. July 25, 2007) (quoting Williams v. Board of Regents of

16   University System of Georgia, 477 F.3d 1282, 1292 n. 6 (11th Cir. 2007)).

17          In addition, since the entry of the Court’s order, plaintiffs have retained counsel. See Dkt.

18   27. Considering the current procedural posture, the appearance of counsel on plaintiffs’ behalf

19   has alleviated many of the inherent procedural difficulties previously outlined by the Court

20   relevant to pursuing joint pro se prisoner litigation. See Dkt. 2 at 4-6 (citing Fed. R. Civ. P. 11

21   (“Every pleading, written motion, and other paper must be signed . . . by a party personally if the

22   party is unrepresented.”) and Fed. R. Civ. P. 5.). Therefore, the Court grants plaintiffs’ request

23

24


     ORDER - 2
            Case 3:20-cv-05327-RJB-JRC Document 36 Filed 12/23/20 Page 3 of 4




 1   for leave to file an amended complaint, and the Court declines to recommend severance at this

 2   time. Plaintiffs shall file an amended complaint on or before January 29, 2021.

 3          Along with an amended complaint, plaintiffs must concurrently file individual IFP

 4   applications on or before January 29, 2021. The Court notes that plaintiff Juwan M.

 5   Everybodytalksabout (fka William) has filed a proposed IFP application. See Dkt. 25. However,

 6   it is not clear if plaintiff Everybodytalksabout (fka William) will be named in the amended

 7   complaint. Therefore, the Court will only consider IFP applications which are filed concurrently

 8   with the amended complaint.

 9          2. Class Certification

10          In the April 2020 order, the Court found that plaintiffs, proceeding pro se and without

11   counsel at the time this action was filed, were not qualified to act as class representatives as they

12   are unable to fairly represent and adequately protect the interests of the class. Dkt. 2 at 3 (citing

13   Fed. R. Civ. P. 23(a) and Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (holding that

14   “a litigant appearing in propria persona has no authority to represent anyone other than

15   himself”)). Accordingly, the Court denied the request for class certification without prejudice.

16   See Dkt. 2.

17          Plaintiffs now argue that a decision on class certification is premature at this stage of

18   litigation, see Dkt. 34 at 2-5. Plaintiffs also argue that there are several common issues to the

19   class which warrants class certification, see Dkt. 34 at 8-10.

20          While the procedural posture of this case has now changed based on the appearance of

21   plaintiffs’ counsel, plaintiffs have not been granted IFP status or paid the filing fee. The amended

22   complaint has not been filed or served, and the Court does not have jurisdiction over any of the

23   named defendants at this time. Therefore, it would be premature to consider class certification at

24


     ORDER - 3
            Case 3:20-cv-05327-RJB-JRC Document 36 Filed 12/23/20 Page 4 of 4




 1   this time. See Dunbar v. Google, Inc., 2012 WL 6202797 (N.D. Cal. Dec. 12, 2012) (“[I]n light

 2   of Rule 15(a)’s prescription that courts should ‘freely give leave when justice so requires,’ the

 3   [c]ourt thinks it prudent to allow Plaintiff leave to amend so that his Amended Class definition

 4   may be fully tested in the context of a Motion for Class Certification.”).

 5          Plaintiffs further argue that “Ford’s motion to strike Plaintiffs’ class allegations is

 6   premature and should await a decision on class certification.” Dkt. 34 at 4-5. Plaintiffs “submit

 7   that Ford’s motion to strike should therefore be denied, without prejudice, to Ford’s ability to

 8   oppose class certification on these same grounds.” Id. However, there is no pending motion to

 9   strike in this matter, and defendants have not yet been served. See Dkt. Accordingly, the Court

10   will not take any action on plaintiffs’ request at this time.

11

12          Dated this 23rd day of December, 2020.

13

14

15

16                                                          A
                                                            J. Richard Creatura
17
                                                            United States Magistrate Judge
18

19

20

21

22

23

24


     ORDER - 4
